In re Johnson, Eddie Lee; applying for supervisory writs, remedial, certiorari, prohibition and mandamus; Parish of Orleans, Criminal District Court, Div. “F”, No. 263-814.
Granted in part. Relator’s conviction and sentence for attempted armed robbery contravene the constitutional prohibitions against double jeopardy. Therefore, relator’s attempted armed robbery conviction and twenty-five year sentence are reversed and vacated. See State ex rel. Wikberg v. Henderson, 292 So.2d 505 (La.1974). Otherwise, the application is denied.